                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NORTH DAKOTA
                             WESTERN DIVISION


James Buchl and Doren Chatinover,                Case No. 17-CV-00048-DLH-CSM

                          Plaintiffs,

                    v.
                                                      SECOND AMENDED
Gascoyne Materials Handling &                        SCHEDULING ORDER
Recycling, L.L.C.,

                          Defendant.


         Based on the parties’ Stipulation to Second Amended Scheduling Order, IT IS

HEREBY ORDERED THAT:

         1.    The parties shall have until February 3, 2020 to complete fact discovery

and file fact discovery motions.

         2.    The parties shall provide the name of expert witnesses and complete reports

under Rule 26(a)(2) as follows:

               a. Initial experts: The identity of any expert who may testify at trial

                  regarding issues on which the party has the burden of persuasion must

                  be disclosed on or before February 17, 2020. The initial expert written

                  report completed in accordance with Fed. R. Civ. P. 26(a)(2)(B) must be

                  served on or before March 2, 2020.

               b. Rebuttal experts:     The identity of any experts who may testify in

                  rebuttal to any initial expert or regarding an issue on which the party



3147825.v1
                 does not have the burden of persuasion must be disclosed on or before

                 March 16, 2020. Any rebuttal expert’s written report completed in

                 accordance with Fed. R. Civ. P. 26(a)(2)(B) must be served on or before

                 April 1, 2020.

         3.   The parties shall have until May 1, 2020, to complete discovery depositions

of expert witnesses and file expert discovery motions.

         4.   All other deadlines and requirements provided in the Scheduling Order

(ECF No. 23), as first amended (ECF No. 43), shall remain in effect.

IT IS SO ORDERED.
                                                BY THE COURT:
Dated: July 15, 2019

                                                /s/ Charles S. Miller, Jr.
                                                Charles S. Miller, Jr. Magistrate Judge
                                                United States District Court




3147825.v1
